J-S47043-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

ANTHONY PAGE

                            Appellant                   No. 873 EDA 2014


               Appeal from the PCRA Order of February 18, 2014
             In the Court of Common Pleas of Montgomery County
               Criminal Division at No.: CP-46-CR-0021037-1986


BEFORE: MUNDY, J., OLSON, J., and WECHT, J.

MEMORANDUM BY WECHT, J.:                              FILED AUGUST 13, 2014

       Anthony Page appeals the February 18, 2014 order that dismissed his

petition for a writ of habeas corpus. We affirm.

       Due to the nature of our decision, we need not review the factual

                                    relevant procedural history of this case was



                                                        1
pursuant to the Post-                                       as follows:

       On October 15, 1986, following a multi-day jury trial, [Page] was
       convicted of second[-]degree murder2 and was subsequently




____________________________________________


1
       42 Pa.C.S. §§ 9541-46.
2
       18 Pa.C.S. § 2502(b).
J-S47043-14


       was affirmed by the Superior Court of Pennsylvania.[3] The
       Pennsylvania Supreme Court denied his [petition for allowance
       of] appeal on April 14, 1989.[4]

       [Page] in filing a [PCRA petition. Page] received correspondence
       from Savino dated September 24, 1996[,] informing [Page] that
       he . . . was attempting to schedule a PCRA hearing. However,
       approximately two years later on May 4, 1998, [Page] was
       informed by [the PCRA court] that there was no pending action
       related to his case. [Page] then filed a pro se PCRA petition on
       April 9, 1999. In an effor
       hired another attorney by the name of Clinton Johnson, Esq.
       However, Johnson never entered his appearance or contacted
       [the PCRA court] to inform it of his representation. As a result,



       recommendation and after conducting [its] own independent
                                                                  . The]
       decision was subsequently affirmed by the Superior Court on
       [July 17], 2000.[5 Page] then filed a second PCRA petition on
       [or about] May 22, 2002. Finding this petition to also lack merit,
       [the PCRA court] dismissed it and [the] decision was ultimately
       affirmed by the Superior Court.[6 On October 23, 2003, the

       of appeal.7]


____________________________________________


3
      Commonwealth v. Page, 548 A.2d 642 (Pa. Super. July 29, 1988)
(table).
4
       Commonwealth v. Page, 559 A.2d 36 (Pa. April 14, 1989) (table).
5
      Commonwealth v. Page, 761 A.2d 1237 (Pa. Super. July 17, 2000)
(table).
6
      Commonwealth v. Page, 830 A.2d 1051 (Pa. Super. June 16, 2003)
(table).
7
      Commonwealth v. Page, 834 A.2d 1142 (Pa. October 23, 2003)
(table).



                                           -2-
J-S47043-14


      [Page] filed [a third] PCRA petition on March 4, 2008[,] whereby
                                                 inactions constitute[d]
      counsel abandonment.

Commonwealth v. Page, 1583 EDA 2008, slip op. at 1-2 (Pa. Super.

October 30, 2009), reargument denied (April 16, 2009).         The PCRA court



February 11, 2009. Id. On September 28, 2009, our Supreme Court denied

                                        Commonwealth v. Page, 980 A.2d

607 (Pa. September 28, 2009) (table).     On August 24, 2012, Page filed a

fourth PCRA petition.    On October 23, 2012, the PCRA court dismissed



      On October 24, 2013, Page filed a pro se                        Habeas

Corpus Ad Subjiciendum

his capacity as the Superintendent of SCI Mahanoy, was illegally detaining



See                                     Habeas   Corpus   Ad    Subjiciendum,

10/24/2013, at 1-2.     On December 18, 2013, the Commonwealth filed a

response

should be construed as a PCRA petition and, as such, was untimely.

      On December 20, 2013, the trial court entered notice of its intent to

                                                    to Pa.R.Crim.P. 907. On

January 7, 2014, Page filed a response.     On February 18, 2014, the trial




                                    -3-
J-S47043-14




legally cognizable grounds for the relief requested, and [is] untimely



On March 6, 2014, Page filed a motion for reconsideration. The trial court

did not file a response to this filing.

      On March 19, 2014, Page filed a notice of appeal. The trial court did

not order Page to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b), and Page did not file one.      On March 24,

2014, the trial court filed an opinion pursuant to Pa.R.A.P. 1925(a), in which




the one-year time limit set out at 42 Pa.C.S.

                                                                See Opinion,

3/24/2014, at 2.



                                                      habeas                 s

Brief at 2.

                                                                      habeas

corpus as a PCRA petition because Page alleged that his sentence was illegal



produce a written sentencing order.             See

subchapter provides for an action by which persons . . . serving illegal


                                          -4-
J-S47043-14




                                                                       habeas

corpus                                                                    gal




habeas corpus        Joseph v. Glunt, 2014 PA Super 107, at *3 (Pa. Super.

May 23, 2014) (citing Brown v. Penna. Dept. of Corr., 81 A.3d 814, 815

(Pa. 2013) (per curiam) (citing Commonwealth ex rel. Bryant v.

Hendrick, 280 A.2d 110, 112 (Pa. 1971)); Warren v. DOC, 616 A.2d 140,



petition for a writ of habeas corpus instead of a petition under the PCRA,

which typically governs such collateral claims of illegal sentence.8

       Accordingly, we must concede that Page is technically correct in

asserting that the trial court committed error.



submission as a PCRA petition. Glunt, supra



Southwestern Energy Production Co. v. Forest Resources, LLC, 83

A.2d 177, 185 (Pa. Super. 2013) (citing Richmond v. McHale, 35 A.3d

____________________________________________


8

PCRA, we refer to the Court of Common Pleas of Montgomery County as the




                                           -5-
J-S47043-14




                                                                          sion

on an alternative basis.   Specifically, we are constrained to conclude that

                           habeas corpus is meritless.

     Our standard of review in this context is axiomatic:

     The ancient writ of habeas corpus is inherited from the common
     law, referred to by Sir William Blackstone as the most celebrated
     writ in the English law. The writ lies to secure the immediate
     release of one who has been detained unlawfully, in violation of
     due process. [T]raditionally, the writ has functioned only to test


Commonwealth v. Wolfe, 605 A.2d 1271, 1272-73 (Pa. Super. 1992)

                                                            habeas corpus is a

civil remedy [that] lies solely for commitments under crimin

Commonwealth v. McNeil, 665 A.2d 1247, 1249-50 (Pa. Super. 1995)

(citing Wolfe                           Habeas corpus is an extraordinary

remedy and may only be invoked when other remedies in the ordinary

course   have   been   exhausted   or   are   not   av            Id.   (citing

Commonwealth ex rel. Kennedy v. Myers, 143 A.2d 660, 661 (Pa.



for [a] writ of habeas corpus                                           Rivera

                 of Corrs., 837 A.2d 525, 528 (Pa. Super. 2003).

     Instantly, Page argues that the DOC has failed to produce a written

copy of his sentencing order pursuant to 42 Pa.C.S. § 9764(a)(8).         See

                 -                                            habeas petition

                                    -6-
J-S47043-14


stems from 42 Pa.C.S.A. § 9764 . . . . Upon realizing that the [DOC] did not

have a copy of the sentencing order, . . . [Page] filed his habeas

In pertinent part, the statute cited by Page in support of his argument

provides as follows:

      § 9764.   Information required upon commitment and
      subsequent disposition

      (a)   General rule. Upon commitment of an inmate to the
            custody of the [DOC], the sheriff or transporting official

            officer, in addition to a copy of the court commitment form
            DC-300B generated from the Common Pleas Criminal
            Court Case Management System of the unified judicial
            system, the following information:

                                   *         *   *

               (8)      A copy of the sentencing order and any
               detainers filed against the inmate which the county
               has notice.

42 Pa.C.S. § 9764.

      Page is not the first Pennsylvania criminal appellant to seek relief by

way of section 9764. A panel of this Court adjudicated an identical issue in

Glunt, and concluded that section 9764 does not provide a cause of action,

or a remedy, for incarcerated appellants:

      The language and structure of section 9764, viewed in context,

      to detain a duly-sentenced prisoner, but, rather, sets forth the
      procedures and prerogatives associated with the transfer of an
      inmate from county to state detention. None of the provisions of
      section 9764 indicate an affirmative obligation on the part of the
      DOC to maintain and produce the documents enumerated in
      subsection 9764(a) upon the request of the incarcerated person.
      Moreover, section 9764 neither expressly vests, nor implies the

                                       -7-
J-S47043-14


       vestiture, in a prisoner of any remedy for deviation from the
       procedures prescribed within.

Glunt, 2014 PA Super, at *5 (citing Travis v. Giroux, No. 489 C.D. 2013,

2013 WL 6710773, at *3 (Pa. Cmwlth. Dec. 18, 2013)).                Accordingly, in

Glunt

petition for a writ of habeas corpus.

       Assuming, arguendo, that Page is correct and the DOC is unable to

produce a written copy of his sentencing order pursuant to subsection

9764(a)(8), he is not due any relief. Glunt, supra; see Travis, 2013 WL

                                                          tion 9764(a)(8)] requires

that a copy of the sentencing order be provided to the [DOC] upon

commitment of an inmate to its custody.             However, it does not create

any remedy or cause of action for a prisoner based upon the failure
                                                                9
to provide a copy to the DOC



PCRA petition, the trial court nonetheless did not abuse its discretion in

                                               habeas corpus.

       Order affirmed.


____________________________________________


9
      The decisions of the Commonwealth Court are not binding upon this
Court, but may serve as persuasive authority. Commonwealth v. Ortega,
995 A.2d 879, 885 (Pa. Super. 2010); see also Petow v. Warehime, 996
A.2d




                                           -8-
J-S47043-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/13/2014




                          -9-